     Case 2:20-cv-01489-TLN-CKD Document 12 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                  No. 2:20-cv-01489-TLN-CKD
12                         Plaintiff,
13           v.                                        ORDER
14    SUZANNE M. PEERY, et al.,
15                         Defendants.
16

17          Plaintiff Angelo M. Love (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 27, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-01489-TLN-CKD Document 12 Filed 03/22/21 Page 2 of 2


 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed January 21, 2021 (ECF No. 11), are

 5   ADOPTED IN FULL;

 6          2. This action is DISMISSED without prejudice; and

 7          3. The Clerk of the Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   DATED: March 19, 2021

10

11

12                                                         Troy L. Nunley
                                                           United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
